In a separation action, the appeal is from an order denying reargument of plaintiff’s application for payment of alimony pending appeal, and denying an application for counsel fees and expenses of appeal. Insofar as the appeal is from that portion of the order denying reargument, it is dismissed. Order modified on the law and the facts, by striking out so much thereof as denies the motion for counsel fees and costs of appeal and by substituting therefor a direction for the payment by defendant to plaintiff or her attorney of counsel fees and expenses in the sum of $100. As so modified, the order is affirmed, with $10 costs and disbursements to appellant. The moneys hereby awarded to appellant are to be paid within fifteen days after the entry of the order hereon. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.